[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
CT Page 4782
Judgment of dissolution was rendered in this action, upon consent, on June 4, 1987. On December 16, 1999, the Defendant filed a Motion to Reopen and for Modification. Neither motion has been acted on to this date.
By notice dated January 27, 2000, the Defendant, Maria Lombardi, has sought to take the deposition of the Plaintiff and requested the production of documents to the deposition. The Plaintiff filed an objection to any discovery, until and unless the judgment is reopened.
Before discovery is permitted, the Defendant must substantiate her allegations of fraud, beyond mere suspicion. Oneglia v.Oneglia, 14 Conn. App. 267, 270 (1988); Hampson v. Hampson, Superior Court, judicial district of Fairfield at Bridgeport, Docket No. 0286204 (Oct. 7, 1999, Cutsumptas, J.). The Defendant must prevail on her Motion to Reopen before any discovery shall be permitted.
HILLER, J.